91 F.3d 151
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Judy CORBIN, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration,* Defendant-Appellee.
No. 95-15482.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 14, 1996.Decided July 12, 1996.

Before:  SNEED, PREGERSON and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
The ALJ failed to determine whether plaintiff's excess pain testimony was credible and whether Dr. Mitra's restriction that plaintiff lift no more than five pounds, see A.R. 173, was temporary or permanent.  Therefore, under  Varney v. Secretary of Health and Human Services, 846 F.2d 581, 584 (9th Cir.1988), we REVERSE the judgment of the district court and REMAND to the Commissioner FOR FURTHER REMAND to the ALJ for findings and a corresponding redetermination of plaintiff's claim.



*
 Shirley S. Chater, Commissioner of the Social Security Administration, is substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3